DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/22/2021.
No claims have been amended or newly canceled. Claims 23-24 have been newly added.
Claims 1, 5, 8, 9, and 19-24 are currently pending and have been examined on their merits.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2004/0136968-previously cited) in view of Katz et al (US 2012/0087983-previously cited) and as evidenced by Katz et al (US 2012/0027860- Application 13/193,468-previously cited) and Gimble et al (Circulation Research 2007-previously cited) for claim 5 and Rehman et al (Circulation 2004-previously cited) for claims 17-21.
The claims are drawn to a composite graft comprising an upper and lower surface, wherein the lower surface comprises an acellular collagen matrix and the upper surface comprises a population of undifferentiated mesenchymal stem cells (MSCs) derived from adipose tissue, wherein the upper surface comprises at least about 1 x 105 2, and wherein the population of undifferentiated MSCs comprises less than 25% fibroblasts.
Regarding claims 1 and 22, Zheng teach methods for making a composition for treatment of tissue defects and tissue regeneration and include seeding cells on a support matrix (page 1 para 6). Zheng teach wherein the cells are retained only on one surface of the support matrix (page 1 para 9). The support matrix can be disc shaped and a surface can include only one cell type (purified cell population with no cells of another type) (page 4 para 53). The support matrix can be collagen (page 4 para 47) and initially free of intact cells prior to contact with cells to be transplanted (acellular) (page 4 para 48). The cells can be seeded at about 1 x 105 cells per ml (page 1 para 10). Any type of stem cell can be used including mesenchymal stem cells (page 3 para 36). Seeding of the cells on the upper surface and leaving the lower surface acellular collagen is taught (page 8 para 97-98). Zheng teach wherein their stem cells may be obtained from various sources including bone marrow, umbilical cord blood, skin or cartilage (page 3 para 35).
Zheng do not specifically mention adipose tissue as a suitable source for mesenchymal stem cells.
Katz ‘983 teach methods for treating cartilage damage by administering mesenchymal stem cells (abstract) and wherein their mesenchymal stem cells are derived from adipose tissue, bone marrow, or muscle (page 6 para 41).
One of ordinary skill in the art would have been motivated to use adipose tissue as a source of mesenchymal stem cells in the method of Zheng because Katz ‘983 teach and suggest that adipose tissue is a suitable alternative to bone marrow as a 
Zheng do not specifically teach wherein their mesenchymal stem cells are 100% viable under normoxic and hypoxic conditions, but Zheng do teach wherein their cells are assessed for viability (page 3 para 42) and thus one of ordinary skill in the art would have been motivated with a reasonable expectation of success to ensure that only viable cells are included in the composition of Zheng as viable cells are desired for their therapeutic properties upon implantation.
Regarding claim 8, Zheng teach wherein their support matrix is autologous (page 4 para 49) and wherein their cells are autologous (Title, abstract) and wherein their cells are human (page 6 Example 5). Therefore wherein the acellular collagen matrix is human is also included.
Regarding claim 9, Zheng teach wherein their cells originate from the subject to be treated (autologous) (Title and abstract). 
Regarding claim 5, Katz ’983 teach wherein the mesenchymal stem cells are derived from adipose tissue (abstract, page 6 para 43, para 47). Katz ‘983 teach that the methods for extracting and processing adipose tissue are disclosed in their copending application 13/193468 and incorporated by reference (page 3 para 17). The ‘468 application indicates that methods for extracting adipose-derived stem cells are 
One of ordinary skill in the art would have been motivated to use adipose –derived stem cells from subcutaneous adipose tissue in the composition of Zheng because Katz teach and suggest that adipose tissue, specifically subcutaneous adipose tissue from references incorporated by reference, is a suitable alternative to bone marrow as a source for mesenchymal stem cells. One of ordinary skill in the art would have had a reasonable expectation of success because both Zheng and Katz indicate that alternative sources to bone marrow are suitable for obtaining mesenchymal stem cells for a composition intended for therapeutic use.
Regarding claims 19-21, Gimble teach that adipose-derived stem cells obtained from subcutaneous adipose tissue inherently secrete VEGF (page 1255, column 1, last paragraph). Rehman also teach that adipose-derived stromal cells (adipose-derived MSCs) secrete VEGF (abstract, page 1295 Figure 2 and Figure 3).
The limitations of claims 19-21 are interpreted as being drawn to inherent properties of adipose-derived mesenchymal stem cells when exposed to normoxic or hypoxic conditions and not that the claimed composition is necessarily under these conditions. Rehman specifically teach that it is known that adipose-derived stromal cells (adipose-derived MSCs) secrete elevated levels of VEGF when exposed to hypoxic conditions (abstract, page 1295, Figure 3). Therefore, since the combined teachings of Zheng and Katz render obvious the use of adipose-derived mesenchymal stem cells in the Zheng composition as described above, these limitations regarding VEGF secretion 
Therefore the combined teachings of Zheng et al and Katz et al render obvious Applicant’s invention as claimed.


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2004/0136968-previously cited) in view of Katz et al (US 2012/0087983-previously cited) and as evidenced by Katz et al (US 2012/0027860- Application 13/193,468-previously cited) and Gimble et al (Circulation Research 2007-previously cited) for claim 5 and Rehman et al (Circulation 2004-previously cited) for claims 17-21 as applied to claims 1, 5, 8, 9 and 19-22 above, and further in view of Lauritzen et al (US 2008/0260794-newly cited).
Regarding claims 23-24, the combined teachings of Zheng and Katz render obvious the composite graft as described above, and Zheng teach that the support matrix may include collagen, preferably type I in combination with type III or type II, and may be obtained from natural sources (page 4 para 47). However Zheng does not specifically teach wherein the collagen matrix is from fascia lata.
Lauritzen teach collagen products and methods for using them to form medical implants (page 1 para 7). Type I collagen or Type III collagen found in human fascia lata are indicated as preferred for such purposes (page 2 para 50), such as scaffolds (page 2 para 51) which are treated to be pure and acellular and which can then be seeded 
One of ordinary skill in the art would have been motivated to use human acellular fascia lata as a tissue source for the collagen support matrix used in Zheng because Zheng indicate that their collagen materials can be taken from tissue sources and Lauritzen teach that human fascia lata is a preferred source for collagen intended for medical implants. One of ordinary skill in the art would have had additional motivation as well as a reasonable expectation of success because both Zheng and Lauritzen are using Type I and Type III human collagen that is rendered acellular for use as a scaffold for mesenchymal stem cells as a medical implant for tissue repair.
Therefore the combined teachings of Zheng et al, Katz et al and Lauritzen et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Zheng fails to render the subject claims obvious because Zheng does not include undifferentiated adipose-derived mesenchymal stem cells that are less than 25% fibroblasts or 100% viable under normoxic and hypoxic conditions. Applicant asserts that despite a broad disclosure that Zheng is directed to the use of 
This is not found persuasive. Zheng specifically teach that their support matrix can be seeded with any type of stem cell including mesenchymal stem cells (page 3 para 36). Zheng teach that their support matrix can include a surface with only one cell type (purified cell population with no cells of another type) (page 4 para 53). The features of adipose-derived mesenchymal stem cells is provided by the suggestion and teaching of Katz.
Katz teach that the cells of the invention are substantially purified (page 3 para 18) and this is interpreted as having less than 25% fibroblasts as fibroblasts are not listed as a desired cell type. Methods separating the desired MSCs from other cells are taught to include cell sorting, size fractionation, granularity, density, molecularity, morphologically and immunohistologically with examples cited including magnetic beads, FACS, MACS or affinity chromatography (page 2 para 15). In addition, the phrase “substantially pure” with regard to adipose-derived stromal cells, is recognized in the prior art as referring to “at least about 75%, preferably at least about 85%, more preferably at least about 90%, and most preferably at least about 95% pure, with respect to the cell making up a total cell population” as evidenced by March et al (US 2011/0208162, page 5, para 63).
Applicant argues that Zheng fails to provide an enabling disclosure of the use of any type of undifferentiated cells, let alone adipose-derived mesenchymal stem cells. Applicant asserts that Zheng does not provide any experimental data showing that their 
This is not found persuasive. The disclosure of Zheng is deemed to be an enabling disclosure as long as it includes all the necessary details required to make and use their invention in combination with the information that is already known in the art. In the current case, Katz provides evidence that use of adipose-derived mesenchymal stem cells in combination with collagen matrices was well known in the prior art and thus all necessary details for use of ASCs with the invention of Zheng are known in the prior art and thus enabled by the combination of Zheng and Katz.
Applicant argues that they have demonstrated in example 5 that adipose-derived mesenchymal stem cells, when seeded onto an acellular collagen matrix, offered unexpected results including increased soft tissue regeneration properties when compared to bone marrow-derived stem cells. Applicant asserts that example 5 illustrates that as compared to bone marrow-derived stem cells, adipose-derived mesenchymal stem cells had a better survival rate in hypoxia, released higher amounts of FGF and VEGF, displayed better spreading onto a human acellular collagen matrix (HACM) and displayed significantly improved angiogenesis properties all of which are important to promote skeletal muscle regeneration. Applicant asserts that ASCs unexpectedly lead to increased soft tissue regeneration properties as compared to bone marrow-derived stem cells.
This is not found persuasive. Since the desired cell type is selected based on its therapeutic properties it is not deemed to be unexpected that a substantially pure MSC population would provide better repair and regeneration than a contaminated 
Applicant argues that Katz ‘983, Katz ‘860, Gimble and Rehman fail to cure the deficiencies of Zheng.
This is not found persuasive. The teaching of Zheng is not deemed to be deficient.
Applicant argues that Katz ‘983, Katz ‘860, Gimble and Rehman fail to teach or suggest the structural features of an upper and lower surface, the cell concentration, wherein the undifferentiated MSCs comprise less than 25% fibroblasts and wherein the 
This is not found persuasive. Zheng teach the structural features of an upper and lower surface, the cell concentration and wherein the undifferentiated MSCs comprise less than 25% fibroblasts. With regard to wherein the undifferentiated MSCs are 100% viable under normoxic and hypoxic conditions this is deemed to be an inherent property of adipose-derived stem cells and obtainable through routine optimization of culture conditions.
Applicant argues that a person of ordinary skill in the art would not have had a reasonable expectation of success in creating the composite graft of the present claims for soft tissue regeneration using the undifferentiated adipose-derived mesenchymal stem cells (ASCs) and exhibiting superior properties to bone marrow derived stem cells.
This is not found persuasive. The combined teachings of Zheng and Katz provide all the necessary requirements for producing the composite graft as claimed as evidenced by Katz ‘860, Gimble and Rehman as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632